This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1          IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 IN THE MATTER OF THE
 3 CONSPIRACY TO THEFT

 4 D/B/A BILLY L. EDWARDS,

 5          Plaintiff-Appellant.

 6 v.                                                                          No. 31,467

 7   JAMES LITTLE, JR., SCOTT LITTLE,
 8   JAY LITTLE, JEFF ETHRIDGE, MARK
 9   EASTERDAY, MRS. JAMES LITTLE, SR.,
10   JAMES LITTLE WELL DRILLING
11   SERVICE,

12          Defendants-Appellees.

13 APPEAL FROM THE DISTRICT COURT OF LUNA COUNTY
14 Daniel Viramontes, District Judge

15 Billy L. Edwards
16 Deming, NM

17 Pro se Appellant

18   James Little, Jr.
19   Scott Little
20   Jay Little
21   Jeff Ethridge
22   Deming, NM
 1 Mark Easterday
 2 Bonnieville, KY

 3 Pro Se Appellees
 4                           MEMORANDUM OPINION

 5 BUSTAMANTE, Judge.

 6       Summary affirmance was proposed for the reasons stated in the notice of

 7 proposed disposition. No memorandum opposing summary affirmance has been filed,

 8 and the time for doing so has expired.

 9       Affirmed.

10       IT IS SO ORDERED.



11
12                                          MICHAEL D. BUSTAMANTE, Judge

13 WE CONCUR:



14
15 JAMES J. WECHSLER, Judge



16
17 RODERICK T. KENNEDY, Judge
18


                                             2
3